DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 25 February 2021 is acknowledged.  The traversal is on the ground(s) that, based on the current amendment to claim 1, there is no longer a showing of distinct inventions.  This is found persuasive.
The previous restriction requirement is hereby withdrawn.  Specifically, the restriction requirement of the method of making a solar cell substrate and the solar cell substrate.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 12 March 2020 and 1 February 2021.  The references cited on the PTOL 1449 forms have been considered.

Claim Status
	Claim 5 is listed as currently amended however does not properly show supposed changes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 13-16, 22, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 26-28 of U.S. Patent No. 10,593,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are broader than and encompass that of the patent.

Claims of Instant Application
Claims of U.S. Patent 10,593,818
1 – Method of making solar cell substrate
12, 26
11
12, 26
13
12
25
12
14 – Solar cell substrate
1
15
6
16
5
22
1, 3, 4
24
1, 8


The claims under examination are not patentably distinct from the reference patent claims because the claims under examination are anticipated by the reference patent claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).  The entire scope of the reference patent claim falls within the scope of the instant application claims.  The scope of the multijunction solar cell (and method of manufacture) claimed in the conflicting reference patent anticipates the claimed solar cell substrate (and method of manufacture) in the instant application being examined and, therefore, a later patent to the solar cell substrate (and method of manufacture) would improperly extend the right to exclude granted by the patent to the multijunction solar cell (and method of manufacture) should the solar cell substrate (and method of manufacture) issue as a patent.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.  This rejection may not be held in abeyance and requires a proper reply to resolve the issue.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein preparing the first major surface of the base substrate to receive an epitaxial layer".  There is insufficient antecedent basis for this limitation in the claim.

Claims 11, 12, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:

The relationship between the “oppositely doped background doped region” and “the dopant of a first carrier type.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-11, 13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (U.S. Patent Application Publication 2012/0032148).
Referring to Claim 1, Olson teaches a method of making a solar cell substrate, the method comprising: providing a base substrate (3) comprising a Group IV semiconductor (par. 24, 36, 71, 72; claims 9 and 10) and a dopant of a first carrier type 
Referring to Claim 3, Olson further teaches wherein the base substrate (3) comprises single crystal germanium (par. 24 and 71; claim 10; heteroepitaxial growth in par. 58 is single crystal).
Referring to Claim 4, Olson further teaches providing the base substrate to themselves (a solar cell manufacturer) for fabricating a solar cell (1: further includes elements 2 and 6-9).
Referring to Claim 5, Olson further teaches wherein the plurality of well regions (4) of the patterned emitter (4’’, 4, 4’’’) are positioned in an array as shown (Fig. 1; par. 27-28.
Referring to Claim 6, Olson further teaches wherein the plurality of well regions (4) have a top surface shape chosen from circles (the doped regions 4 have a diameter; par. 17, 59 and 65).
Referring to Claim 7, Oslon further teach wherein the plurality of well regions (4) have a circular top surface (the doped regions 4 have a diameter; par. 17, 59 and 65).
Referring to Claim 9, Olson further teaches wherein the distance between adjacent well regions (4) of the patterned emitter is chosen to be shorter than the diffusion length of minority carriers in the base substrate (3).  The doped regions (4) 
Referring to Claim 10, Olson further teaches wherein a pitch is the shortest distance between the centers of two adjacent well regions (4) of the patterned emitter, the pitch ranging from about 0.1 micron to about 1 mm.  The doped well regions (4) have a diameter of 900nm or less, preferably a range of 100-300nm (par. 17, 59 and 65).  The doped regions (4) are arranged at a distance from each other that is at least twice the diameter of the doped regions (par. 69).  It isn’t exactly clear as to the reference meaning of “a distance from each other” as it could mean either edge-to-edge or center-to-center of the dope regions (4).
If Olson’s “a distance from each other” means center-to-center:
The pitch between adjacent doped wells is at least 2 times the diameter.  In the preferred range, if the diameter is 100nm then the pitch is at least 200nm (0.2 microns).  In the preferred range, if the diameter is 300nm then the pitch is at least 600nm (0.5 
If Olson’s “a distance from each other” means edge-to-edge:
The pitch between adjacent doped wells is at least 3 times the diameter.  In the preferred range, if the diameter is 100nm then the pitch is at least 300nm (0.3 microns).  In the preferred range, if the diameter is 300nm then the pitch is at least 900nm (0.9 microns).  If the diameter is 900nm then the pitch is at least 2700nm (2.7 microns).  So the pitch is at least 0.3 to 2.7 microns which is within the applicant’s claimed range.
As insofar as Claim 11 is definite, Olson further teaches wherein the plurality of well regions (4 are n-type) are separated by an oppositely doped background doped region (3 is p-type).
Referring to Claim 13, Olson further teaches comprising epitaxially growing a nucleation layer over the base substrate (3) (par. 21, 53 and 61).
Referring to Claim 25, Olson further teaches further comprising preparing the first major surface (31) of the base substrate (3) to receive an epitaxial layer (par. 21, 53, 61).  The manner in which the claim is written does not define any particular steps for “preparing” which encompasses any and all possible steps, even those unknown to the applicant.  Olson prepares the first surface (31) of the base substrate (3) by at least applying a dielectric template (8) on having a hole (10; Fig. 8b-8e) therein to form the epitaxial grown nanowire structure (2) including nucleation layer. 

In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “being prepared for epitaxial growth” is an intended use language which does not differentiate the claimed device from the prior art device of Olson, who teaches the structure of the claim as described above.  The manner in which the claim is written does not define any particular structure associated with “being prepared for epitaxial growth” which encompasses any and all possible structures, even those unknown to the applicant.  Olson prepares the first surface (31) of the base substrate (3) by at least applying a dielectric template (8) on having a hole (10; Fig. 8b-8e) therein to form the epitaxial grown nanowire structure (2) 
Referring to Claim 15, Olson further teaches wherein the base substrate (3) comprises single crystal germanium (par. 24 and 71; claim 10; heteroepitaxial growth in par. 58 is single crystal).
Referring to Claim 16, Olson further teaches wherein the plurality of well regions (4) of the patterned emitter (4’’, 4, 4’’’) are positioned in an array as shown (Fig. 1; par. 27-28.
Referring to Claim 17, Olson further teaches wherein the plurality of well regions (4) have a top surface shape chosen from circles (the doped regions 4 have a diameter; par. 17, 59 and 65).
Referring to Claim 18, Oslon further teach wherein the plurality of well regions (4) have a circular top surface (the doped regions 4 have a diameter; par. 17, 59 and 65).
Referring to Claim 20, Olson further teaches wherein the distance between adjacent well regions (4) of the patterned emitter is chosen to be shorter than the diffusion length of minority carriers in the base substrate (3).  The doped regions (4) have a size of 900nm or less, preferably a range of 100-300nm (par. 17, 59 and 65).  The doped regions (4) are arranged at a distance from each other that is at least twice the diameter of the doped regions (par. 69).  Therefore, in the preferred range, if the diameter is 100nm then the distance between adjacent well regions is at least 200nm.  And, if the diameter is 300nm then the distance between adjacent well regions is at least 600nm.  The applicant also discloses that Group IV material is an acceptable 
Referring to Claim 21, Olson further teaches wherein a pitch is the shortest distance between the centers of two adjacent well regions of the patterned emitter, the pitch ranging from about 0.1 micron to about 1 mm.  The doped regions (4) have a size of 900nm or less, preferably a range of 100-300nm (par. 17, 59 and 65).  The doped regions (4) are arranged at a distance from each other that is at least twice the diameter of the doped regions (par. 69).  It isn’t exactly clear as to the reference meaning of “a distance from each other” as it could mean either edge-to-edge or center-to-center of the doped regions (4).
If Olson’s “a distance from each other” means center-to-center:
The pitch between adjacent doped wells is at least 2 times the diameter.  In the preferred range, if the diameter is 100nm then the pitch is at least 200nm (0.2 microns).  In the preferred range, if the diameter is 300nm then the pitch is at least 600nm (0.5 microns).  If the diameter is 900nm then the pitch is at least 1800nm (1.8 microns).  Therefore the pitch is at least 0.2 to 1.8 microns which is within the applicant’s claimed range.
If Olson’s “a distance from each other” means edge-to-edge:
The pitch between adjacent doped wells is at least 3 times the diameter.  In the preferred range, if the diameter is 100nm then the pitch is at least 300nm (0.3 microns).  
As insofar as Claim 22 is definite, Olson further teaches wherein the plurality of well regions (4 are n-type) are separated by an oppositely doped background doped region (3 is p-type).
Referring to Claim 24, Olson further teaches an epitaxially grown nucleation layer over the base substrate (3) (par. 21, 53 and 61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent Application Publication 2012/0032148) in view of Zahler et al. (U.S. Patent Application Publication 2006/0021565) in further view of Herbots et al. (U.S. Patent Application Publication 20140235031).
As insofar as Claim 2 is definite, Olson teaches the limitations of claim 1 but does not explicitly state wherein preparing the first major surface of the base substrate to receive an epitaxial layer comprises: polishing the base substrate; chemically treating the base substrate after polishing; and storing the chemically treated base substrate in an inert atmosphere to reduce growth of a native oxide thereon.
Zahler teaches preparing a surface of the base substrate comprising polishing the base substrate; chemically treating the base substrate after polishing to remove native oxide (par. 40).
Herbots teaches that the cleaned substrates can be stored in a static and inert atmosphere in a sealed container to reduce growth of a native oxide thereon (par. 64).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to prepare the base substrate of Olson by the .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent Application Publication 2012/0032148).
Referring to Claims 8 and 19, Olson teaches the limitations of claims 1 and 14 respectively. Olson states that (par. 69):
In practice, as illustrated in FIG. 1 several identical nanowires 2, 2'', 2'' and corresponding doped regions 4, 4', 4'' are simultaneously formed on the substrate 3, as common within the art. This results in a grass-like structure where a huge number of nanowires are arranged on and protrude from the surface 31 of the substrate 3. Typically, the doped regions are arranged at a distance from each other that is at least twice the diameter of the doped regions.

It's more likely than not that Olson does teach coverage values within the applicant’s claimed range, however, Olson does not explicitly state wherein the plurality of well regions cover about 1% to about 50% of the total surface area of the first major surface.  Olson does state that measurements, ranges and values indicated herein may be adapted to the specific needs and requirements of the solar cell (par. 70).
Absent a showing of criticality with respect to the doped well region coverage amount (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the distance between doped well regions through routine experimentation in order to achieve a desired coverage ratio in the large claimed range in order to absorb as much of the light solar spectrum as possible, thus generating electricity from as much of the solar energy .

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent Application Publication 2012/0032148) in view of Ha et al. (U.S. Patent Application Publication 2015/0303348).
Referring to Claims 12 and 23, Olson teaches the limitations of claims 11 and 22 
respectively, but does not explicitly teach wherein the plurality of well regions (4) are also separated by a passivation layer, the plurality of well regions (4) being thicker than the passivation layer and extending past the passivation layer into the background doped region (3).
	Ha teaches in Fig. 11 (par. 78-81), a solar cell substrate having a base substrate (110) comprising a Group IV semiconductor and a dopant of a first carrier type, a patterned emitter in the surface of the base substrate (110) comprising a plurality of doped well regions (124) with a dopant of a second carrier type and wherein the plurality of well regions (124) are also separated by a passivation layer (122), the plurality of well regions (124) being thicker than the passivation layer (122) and extending past the passivation layer (122) into the background doped region (110).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the passivation layer as taught by Ha for the solar cell substrate of Olson in order to reduce the recombination of electrons and holes (par. 8-11).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896